Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Kim et al. for the "METHOD AND APPARATUS FOR CONNECTING A TERMINAL TO NETWORK BASED ON APPLICABLE NETWORK INFORMATION IN MOBILE COMMUNICATION SYSTEM" filed 06/05/2020 has been examined.  This application is a continuation of 15/790,449, filed 10/23/2017, now U.S. Patent #10,715,994 and claims foreign priority to 10-2016-0137553, filed 10/21/2016 in Korea. This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 06/22/2022.  The amendment and response have been entered and made of record.  The terminal disclaimers filed on 05/18/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  Claims 1-16 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.						
	Claim Objections
 3.       Claims 9-11, 15 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 
Claim Rejections - 35 USC §112
4.        The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.          Claims 1, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claims 1, 9, it is unclear how handover process relates to the determination of a PDU session information.  In other words, how does the handover process may change the determination of a PDU session information, how the SMF of second wireless communication system may affect the determination of a PDU session information.  	  
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.       Claims 1, 4-9, 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Youn et al. (US#10,362,511) in view of Lee et al. (US#10,462,656). 
	As best understood, regarding claim 9, the references disclose an apparatus and system for supporting session continuity for 5G cellular network, in accordance with the essential features of the claim. Youn et al. (US#10,362,511) discloses a server in a wireless communication system comprising: a transceiver, and a controller (see Figs. 17, 18 for the configuration of the communication device) configured to: control the transceiver to receive, from a first MMF entity associated with a first network, first information on a SMF entity, in case that a PDU session is created in the first network (Figs. 6, 9, 10, Col. 11, lines 59-63: MM function (MMF) or an access and mobility management function (AMF) for managing the mobility of UE & Col. 13, line 59 to Col. 16, line 57: PDU session establishment procedures), created in the first network, the first information on the session management function entity being determined by the first mobility management function entity, based on second information indicating whether a terminal supports a second network and access point name (APN) information received from the terminal (see Fig. 15; Col. 2, lines 7-38 & Col. 31, lines 38-67 & & Col. 13, line 59 to Col. 16, line 57: handover for the UE from a first wireless communication system to a second wireless communication system), and control the transceiver to transmit, to a second MMF entity associated with the second network, the first information on the SMF entity, based on a request of the second MMF entity (Figs. 7-10; Col. 2, lines 8-47), wherein the first information on the SMF entity is stored at the server, and a request for the PDU session for the terminal is transmitted from the first MMF entity to the SMF entity (Figs14-15; Col. 2, lines 7-38).
However, Youn et al. do not disclose expressly wherein determining second information on an entity implementing a SMF based on the first information and the APN information.  In the same field of endeavor, Lee et al. (US#10,462,656) teaches in Fig. 8 a flow diagram illustrated the MME handover procedure, in which at step 802-810 includes determining a session identity for the PDU session established for the UE when the request message is received (Lee et al.: Col. 11, line 62 to Col. 12, line 43: The target MME may also transmit a key request 810 for an MME specific key KASME to the session key management function SKMF.  In so doing, the target MME may provide the SKMF with its globally unique MME identifier GUMMEI).  
Regarding claim 12, the reference further teach wherein the SMF entity is a combined entity for a packet data network gateway control function of the first network and a SMF of the second network (Youn et al.: Col. 2, lines 8-21).
Regarding claim 13, the reference further teach wherein the request of the second MMF entity is based on a mobility of the terminal from the first network to the second network (Youn et al.: Fig. 15; Col. 2, lines 7-38).
Regarding claim 14, the reference further teach wherein the first network is a long term evolution (LTE) network and the second network is a 5G network (see Figs. 14-15; Col. 31, lines 26-67).
Regarding claim 15, the reference further teach wherein the controller is further configured to control to store the first information on the SMF entity (Youn et al.: Figs14-15; Col. 2, lines 7-38).
Regarding claim 16, the reference further teach wherein the first information on the SMF entity includes an identifier (ID) of the SMF entity (Youn et al.: Figs. 7-9; Col. 2; lines 8-21).
Regarding claims 1, 4-8, they are method claims and have the same subject matter, limitations corresponding to the apparatus claims 9, 12-16 examined above.  Therefore, claims 1, 4-8 are analyzed and rejected as previously discussed with respect to claims 9, 12-16.
One skilled in the art would have recognized the need for effectively and efficiently  coordinating a mobility management (MM) function and a session management (SM) function supporting session continuity for 5G cellular network, and would have applied Lee’s novel use of the mobility procedures involving mobility management entity (MME) relocation of handover into Youn’s teaching of the allocating/determining a packet data network (PDN) session identity and an apparatus supporting handover.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lee’s apparatus and method for mobility procedure involving MME relocation into Youn’s method and apparatus for determining PDU session identity in wireless communication system with the motivation being to provide a method and system for connecting a terminal to network based on applicable network information in mobile communication system during the handover.
Allowable Subject Matter
9.	Claims 2-3, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the controller is further configured to control the transceiver to receive, from a session management function entity associated with the second network, third information on the session management function entity, in case that the PDU session is created in the second network; wherein the controller is further configured to control the transceiver to transmit, to the first mobility management function entity, fourth information on a session management function entity updated in the server by the session management function entity of the second network, in case that the PDU session 1s created in the second network, as specifically recited in the claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Faccin et al. (US#10,367,721) show interworking with legacy RAT for connectivity to next generation core network.
The Faccin et al. (US#2018/0103363) connectivity to a core network via an AN.
The Youn et al. (US#2018/0376384) method for interworking between networks in wireless communication system and apparatus therefor.	
The Herrero-Veron (US#8,139,530) mobility management (MM) and session management (SM) for SAE/LTE.
The Schliwa-Bertling et al. (US#2019/0007921) PDU session management.
The Werner et al. (US#2018/0027610) a first RAN, a second RAN, a first core network node and methods therein for preparing handover.
The Li et al. (US#10,356,184) systems and methods for service and session continuity in software defined topology management.
The Ryoo et al. (US#2016/0095108) method and apparatus for supporting multi-RAT.
The Bae et al. (US#2019/0053117) method of processing anchor user plane function (UPF) for local offloading in 5G cellular network.
The Sitomaniemi et al. (US#8,085,714) method apparatus and computer program product for preserving a signaling connection.
The Faccin et al. (US#2017/0289868) show the interworking with legacy radio access tech for connectivity to next generation core network.
The Lee et al. (US#2018/0324646) show method and apparatus for supporting session continuity for 5G cellular network.

12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
08/03/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477